47 F.3d 1185
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SAGE PRODUCTS, INC., Plaintiff-Appellant,v.BECTON, DICKINSON AND COMPANY, A New Jersey Corporation,Defendant-Appellee.
No. 94-1275.
United States Court of Appeals, Federal Circuit.
Jan. 31, 1995.Rehearing Denied; Suggestion for Rehearing In BancDeclined March 6, 1995.

Before MAYER, RADER and SCHALL, Circuit Judges.
PER CURIAM.


1
Sage Products, Inc., appeals the order of the United States District Court for the Central District of California, Sage Products, Inc. v. Becton, Dickinson, & Co., No. 93-CV-2404 (Jan. 24, 1994), granting a motion for partial summary judgment that Becton, Dickinson, and Company did not contributorily infringe or induce infringement of United States Reissue Patent No. 33,413.  We affirm on the basis of Sage Products, Inc. v. Devon Industries, Inc., No. 94-1274 (Fed.Cir. Jan. 26, 1995).